Filed 1/26/21 Tricoast Builders v. Lakeview Loan Servicing CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


TRICOAST BUILDERS, INC.,                                            B297960

         Plaintiff and Appellant,                                   (Los Angeles County
                                                                    Super. Ct. No. PC056615)
         v.

LAKEVIEW LOAN SERVICING,
LLC et al.,

         Defendants and Respondents.




      APPEAL from a judgment and order of the Superior Court
of Los Angeles County, Melvin D. Sandvig, Judge. Affirmed.

     Connette Law Office and Michael T. Connette for Plaintiff
and Appellant.

      Houser, Robert W. Norman, Jr., and Timothy A. Schneider
for Defendants and Respondents.
                           ______________________________
      Plaintiff and appellant TriCoast Builders, Inc. (TriCoast)
appeals from a judgment entered in favor of defendants and
respondents Lakeview Loan Servicing, LLC (Lakeview) and
Cenlar FSB (Cenlar) (collectively defendants) following the trial
court’s order sustaining a demurrer without leave to amend as to
two causes of action and order granting summary judgment on
the remaining two causes of action. TriCoast also appeals from a
postjudgment order in which the court declined to set aside the
order granting summary judgment. TriCoast contends that the
court erred by (1) sustaining defendants’ demurrer without leave
to amend; (2) not ordering a continuance of the hearing on
defendants’ motion for summary judgment or, in the alternative,
summary adjudication; and (3) not setting aside the order
granting summary judgment.
      We affirm.
                   FACTUAL BACKGROUND1
      Nathaniel Fonnegra (Fonnegra) was the owner of a
residential property located in Santa Clarita (property). On
December 20, 2013, Fonnegra executed a promisory note for
$372,000 in favor of Bankers Xpress, LLC. The note was secured
by a deed of trust for the property, which was executed on
December 20, 2013, and recorded on December 27, 2013.

1     The underlying facts summarized in this section are taken
from the pleadings, evidence submitted in support of defendants’
motion for summary judgment/adjudication, and points of
agreement in the parties’ appellate briefs. The summary is
provided for context only. We resolve the specific issues raised by
TriCoast on appeal based on the allegations in the second
amended complaint and relevant procedural matters that are
summarized in the procedural background section, infra.




                                 2
      In May 2014, the property was damaged by a fire. The
insurer of the property issued a check for repairs, which was
endorsed over to the servicer or subservicer of Fonnegra’s loan,
Pacific Union Financial, LLC (Pacific Union). In June 2014,
Fonnegra entered into a contract with TriCoast, a general
building contractor, for the provision of construction services,
labor, and materials to repair the property.
      When the job was 65 percent complete, Pacific Union
inspected TriCoast’s work and, in early July 2015, issued a check
for $43,641.50 payable to TriCoast and Fonnegra. Because
Fonnegra did not endorse the check over to TriCoast, the check
eventually went stale. According to TriCoast, it received
“assurances of payment” by Fonnegra and G.D. Baca, Inc. (public
adjuster) and continued its work on the property until it was
about 85 percent complete. The contract between Fonnegra and
TriCoast was terminated by Fonnegra on or about July 17, 2015.
On September 3, 2015, TriCoast recorded a mechanic’s lien
against the property in the amount of $99,805.05. The lien was
recorded after TriCoast had ceased its work under the contract.
      Meanwhile, on or about July 16, 2015, Pacific Union
transferred Fonnegra’s loan and $27,343.54 in insurance
proceeds to defendants, with Lakeview as the servicer and Cenlar
as the subservicer.2 Pacific Union held back $43,641.50 of the
insurance proceeds to cover the check it had issued to Fonnegra
and TriCoast. After that check went stale, Pacific Union
transferred the $43,641.50 to defendants.


2     According to TriCoast, Lakeview was also the servicer of
the loan prior to July 16, 2015, with Pacific Union as the
subservicer.




                                3
      In January and March 2016, Cenlar issued checks in the
amounts of $40,000 and $30,985.04 to Fonnegra and his new
contractor, Whitehouse Construction, Inc. (Whitehouse).
                 PROCEDURAL BACKGROUND
I. The Operative Complaint
      In the operative second amended complaint, TriCoast
asserted four causes of action against defendants: foreclosure of
mechanic’s lien, tortious interference with contractual relations,
intentional interference with prospective economic advantage,
and negligent interference with prospective economic advantage.3
      The foreclosure of mechanic’s lien cause of action was based
on allegations that defendants “may” have had “some right, title,
or interest” in the property, but that such claims were “subject
and subordinate to” TriCoast’s lien.
      The basis for the interference causes of action was that
defendants disrupted Fonnegra’s performance of his contract
with TriCoast by knowingly issuing a check to Fonnegra’s new




3      In addition to these causes of action against defendants,
TriCoast asserted the cause of action for foreclosure of mechanic’s
lien against Fonnegra; the causes of action for tortious
interference with contractual relations and intentional
interference with prospective economic advantage against the
public adjuster, Whitehouse, and Pacific Union; and the cause of
action for negligent interference with prospective economic
advantage against the public adjuster and Pacific Union.
TriCoast also asserted causes of action for breach of contract and
for reasonable value of services rendered and goods provided
against Fonnegra. Fonnegra, Pacific Union, Whitehouse, and the
public adjuster are not parties to this appeal.




                                 4
contractor, Whitehouse, for work completed by TriCoast, instead
of reissuing the check that had gone stale to TriCoast.4
II. Demurrer
         Defendants demurred under Code of Civil Procedure
section 430.10, subdivision (e),5 to the causes of action for
intentional and negligent interference with prospective economic
advantage. They argued that TriCoast failed to allege the
existence of a future economic benefit, wrongful conduct by
defendants, or that defendants owed a duty to TriCoast.
         The trial court sustained defendants’ demurrer to both
causes of action, reasoning that TriCoast failed to allege that it
“was likely to derive some future, rather than past, economic
benefit or advantage from its relationship with . . . Fonnegra.”
TriCoast had alleged that “the relationship between [TriCoast]
and Fonnegra terminated on [July 17, 2015]” but did not allege
that defendants caused the termination. The court concluded
that TriCoast also failed to allege that defendants’ conduct “was
wrongful in some way other than the interference itself” and
noted that “[t]he allegation that [defendants] acted wrongfully
is . . . belied by the allegation that [defendants] were deceived
by . . . Whitehouse . . . into paying funds to Whitehouse for work
completed by [TriCoast].” According to the court, the cause of
action for negligent interference with prospective economic
advantage was deficient for the additional reason that TriCoast


4    TriCoast also alleged, however, that the public adjuster and
Whitehouse conspired to create false estimates to deceive
defendants.
5    All further statutory references are to the Code of Civil
Procedure unless otherwise indicated.




                                5
“failed to allege facts to establish that [defendants] owed it a
duty.”
       “Because it d[id] not appear that the defects in these causes
of action [could] be cured by amendment,” the trial court
sustained the demurrer without leave to amend.
III. Summary Judgment
       A. Defendants’ motion
       Defendants moved for summary judgment or, in the
alternative, summary adjudication, directed to the remaining
causes of action for foreclosure of mechanic’s lien and tortious
interference with contractual relations.
       Defendants argued that no triable issue of fact existed as to
the foreclosure of mechanic’s lien cause of action because the lien
serviced by defendants—in the form of the deed of trust—had
priority over TriCoast’s mechanic’s lien. No triable issue of fact
existed as to the tortious interference with contractual relations
cause of action because (1) the contract between TriCoast and
Fonnegra was terminated three months before defendants’
alleged conduct occurred and thus “there was no contractual
relationship for [defendants] to disrupt or sever”; (2) even if the
contract was still in place, defendants’ alleged conduct did not
disrupt it; and (3) defendants did not cause TriCoast’s damages.
       B. TriCoast’s opposition
       In its opposition to defendants’ motion, TriCoast argued
that defendants lacked standing to contest the priority of
TriCoast’s mechanic’s lien because defendants had not provided
evidence regarding who was the current holder of the deed of
trust to the property.
       As to tortious interference with contractual relations,
TriCoast asserted that its contract with Fonnegra was not




                                 6
actually terminated on July 17, 2015; rather, Fonnegra breached
the contract but was still obligated to pay for work that had been
completed by TriCoast. Defendants disrupted the contract by
paying Whitehouse for work completed by TriCoast, causing
TriCoast to suffer damages.
       TriCoast’s opposition papers—consisting of a memorandum
of points and authorities, a separate statement of undisputed
material facts, a declaration of TriCoast’s counsel (who was also a
director of the corporation), and a declaration of TriCoast’s
president—were filed electronically. No exhibits were filed
concurrently with the opposition papers.
       C. The trial court’s ruling
       On March 1, 2019, the trial court issued a minute order
granting summary judgment in defendants’ favor. As a
preliminary matter, the court noted that TriCoast had failed to
provide courtesy copies of its opposition papers. The court had
nevertheless considered TriCoast’s electronically filed documents.
“However, the exhibits referred to in the opposition were not
attached to any of the electronically filed opposition papers.”
       Regarding the foreclosure of mechanic’s lien cause of action,
the trial court rejected TriCoast’s argument that defendants
lacked standing to contest priority; if defendants did not have
standing, the court reasoned, the cause of action should not have
been asserted against them. Additionally, because the deed of
trust serviced by defendants was recorded before the entry of the
contract between TriCoast and Fonnegra and before TriCoast’s
mechanic’s lien was recorded, defendants’ lien had priority.
       Regarding the tortious interference with contractual
relations cause of action, the trial court noted that the second
amended complaint alleged the termination of the contract on or




                                 7
about July 17, 2015, and that TriCoast was attempting to
improperly “create a triable issue of material fact by
contradicting” its own allegations by claiming that the contract
continued after that date. “The evidence establishe[d] that no
contractual relationship existed between [TriCoast] and . . .
Fonnegra for [defendants] to sever or disrupt at the time they
issued the check to . . . Fonnegra and Whitehouse . . . on
[January 19, 2016].” The court also found that the evidence
showed that defendants did not cause TriCoast’s claimed
damages.
       On March 20, 2019, judgment was entered in favor of
defendants.
IV. TriCoast’s Motion for Reconsideration
       On March 15, 2019, TriCoast moved under sections 1008
and 473 for reconsideration of or, in the alternative, for relief
from the trial court’s order granting summary judgment.
TriCoast argued that, based on excusable neglect, it failed to
electronically file 20 exhibits in support of its opposition to
defendants’ motion for summary judgment/adjudication and that
some of those exhibits would have been “sufficient to show facts
claimed to be undisputed are in fact disputed.” TriCoast sought
discretionary relief under section 473, subdivision (b), which
provides that “‘[t]he court may, upon any terms as may be just,
relieve a party or his or her legal representative from a judgment,
dismissal, order, or other proceeding taken against him or her
through his or her mistake, inadvertence, surprise, or excusable
neglect.’”
       The trial court denied TriCoast’s motion on the ground
that, following the entry of judgment, the court had lost
jurisdiction.




                                8
V. Appeal
       TriCoast timely appealed from the judgment and the order
after judgment.
                            DISCUSSION
I. Demurrer
       TriCoast first contends that the trial court erred by
sustaining defendants’ demurrer to the causes of action for
intentional and negligent interference with prospective economic
advantage without leave to amend.
       A. Standards of review
       When a demurrer is sustained without leave to amend, we
apply two separate standards of review. (Aguilera v. Heiman
(2009) 174 Cal. App. 4th 590, 595.) “We first review the complaint
de novo to determine whether the complaint alleges facts
sufficient to state a cause of action under any legal theory or to
determine whether the trial court erroneously sustained the
demurrer as a matter of law. [Citation.] Second, we determine
whether the trial court abused its discretion by sustaining the
demurrer without leave to amend. [Citation.] Under both
standards, appellant has the burden of demonstrating that the
trial court erred. [Citation.] An abuse of discretion is established
when ‘there is a reasonable possibility the plaintiff could cure the
defect with an amendment.’” (Ibid.)
       B. Relevant law
       “‘The tort of intentional or negligent interference with
prospective economic advantage imposes liability for improper
methods of disrupting or diverting the business relationship of
another which fall outside the boundaries of fair competition.’”
(Golden Eagle Land Investment, L.P. v. Rancho Santa Fe Assn.
(2018) 19 Cal. App. 5th 399, 429.)




                                 9
       The elements of tortious interference with prospective
economic advantage are (1) the existence of an economic
relationship between the plaintiff and a third party having a
probability of future economic benefit to the plaintiff; (2) the
defendant’s knowledge of the relationship; (3) the defendant’s
intentional or negligent independently wrongful act designed to
disrupt the relationship; (4) disruption of the relationship; and
(5) damages. (Crown Imports, LLC v. Superior Court (2014)
223 Cal. App. 4th 1395, 1404–1405 (Crown Imports).)6
       The independently wrongful element means “that a
plaintiff seeking to recover damages for interference with
prospective economic advantage must plead as an element of the
claim that the defendant’s conduct was ‘wrongful by some legal
measure other than the fact of interference itself.’” (Ixchel
Pharma, LLC v. Biogen, Inc. (2020) 9 Cal. 5th 1130, 1142 (Ixchel).)
“‘[A]n act is independently wrongful if it is unlawful, that is, if it
is proscribed by some constitutional, statutory, regulatory,
common law, or other determinable legal standard.’” (Ibid.)
       “The independently wrongful act must be the act of
interference itself, but such act must itself be independently
wrongful. That is, ‘[a] plaintiff need not allege the interference
and a second act independent of the interference. Instead, a
plaintiff must plead and prove that the conduct alleged to
constitute the interference was independently wrongful, i.e.,

6     “The difference between intentional interference and
negligent interference with prospective economic advantage
relates to the defendant’s intent.” (Crown Imports, supra,
223 Cal.App.4th at p. 1404, fn. 10.) Because defendants’ intent is
not relevant to our analysis, we treat the two causes of action for
intentional and negligent interference with prospective economic
advantage the same.




                                 10
unlawful for reasons other than that it interfered with a
prospective economic advantage. [Citations.]’” (Crown Imports,
supra, 223 Cal.App.4th at p. 1404.)
       C. Analysis
             1. Failure to allege an independently wrongful act
       To state a cause of action for both intentional and negligent
interference with prospective economic advantage, TriCoast was
required to allege that defendants’ interference was
independently wrongful—“‘. . . that is, . . . proscribed by some
constitutional, statutory, regulatory, common law, or other
determinable legal standard.’” (Ixchel, supra, 9 Cal.5th at
p. 1142.) TriCoast contends that it sufficiently pled this element
by alleging that defendants disrupted TriCoast’s relationship
with Fonnegra by issuing a check to Fonnegra’s new contractor,
Whitehouse, for work completed by TriCoast. According to
TriCoast, these actions “are indicative of wrongful conduct” and
that “such conduct is not a customary or industry practice, nor
just, nor consistent with common law.” TriCoast argues that this
conduct constitutes the cause of action for tortious interference
with contractual relations, which is a wrongful act independent
from the interference with prospective economic advantage.
       We cannot agree.
       Although pled separately, the alleged interference giving
rise to the cause of action for tortious interference with
contractual relations is the same as the interference giving rise to
the causes of action for intentional and negligent interference
with prospective economic advantage: Defendants interfered
with Fonnegra’s performance of his contract with TriCoast by
issuing a check made out to Fonnegra and Whitehouse instead of
to Fonnegra and TriCoast for work completed by TriCoast. In




                                11
other words, the interference with contractual relations is not
independent from the interference with prospective economic
advantage; the interference in each cause of action shares the
same “interfering character.” (Edwards v. Arthur Andersen LLP
(2008) 44 Cal. 4th 937, 944.)
       Indeed, we are aware of no authority that stands for the
proposition that interference with contractual relations can serve
as an independently wrongful act to state a cause of action for
interference with prospective economic advantage. To the extent
that TriCoast relies on Korea Supply Co. v. Lockheed Martin
Corp. (2003) 29 Cal. 4th 1134 (Korea Supply) to support such a
contention, its reliance is misplaced.
       In that case, the California Supreme Court reiterated that
intentional interference with contract and intentional
interference with prospective economic advantage are distinct
torts. (Korea Supply, supra, 29 Cal.4th at p. 1157.) Unlike
interference with contract, interference with prospective
economic advantage does not require the existence of a valid
contract. (See id. at pp. 1157–1158.) The other significant
distinction between the torts is that “a plaintiff that chooses to
bring a claim for interference with prospective economic
advantage has a more rigorous pleading burden since it must
show that the defendant’s conduct was independently wrongful.”
(Id. at p. 1158.) In contrast, interference with contract does not
require that the defendant engaged in an independently wrongful
act, because “while intentionally interfering with an existing
contract is ‘a wrong in and of itself’ [citation], intentionally
interfering with a plaintiff’s prospective economic advantage is
not.” (Ibid.) Korea Supply did not address whether interference
with contract satisfies the independently wrongful element for a




                               12
cause of action for interference with prospective economic
advantage based on the same conduct. “[I]t is axiomatic that a
decision does not stand for a proposition not considered by the
court [citation].” (People v. Barker (2004) 34 Cal. 4th 345, 354.)
       Because TriCoast failed to allege facts showing that
defendants “engaged in an act that is wrongful apart from the
interference itself” (Korea Supply, supra, 29 Cal.4th at p. 1154), a
required element of intentional and negligent interference with
prospective economic advantage, the trial court properly
sustained defendants’ demurrer as to those causes of action.7
             2. Leave to amend
       TriCoast “bears the burden of proving there is a reasonable
possibility of amendment.” (Rakestraw v. California Physicians’
Service (2000) 81 Cal. App. 4th 39, 43.) To do so, it “must clearly
and specifically set forth the ‘applicable substantive law’
[citation] and the legal basis for amendment, i.e., the elements of
the cause of action and authority for it. Further, [it] must set
forth factual allegations that sufficiently state all required
elements of that cause of action. [Citations.] Allegations must be
factual and specific, not vague or conclusionary.” (Id. at pp. 43–
44.)


7     Because the demurrer was properly sustained on this basis,
we need not and do not address whether the trial court could also
sustain the demurrer because TriCoast failed to allege a future
economic benefit or advantage through its relationship with
Fonnegra or, as to negligent interference, failed to allege that
defendants owed a duty to TriCoast. (See Krolikowski v. San
Diego City Employees’ Retirement System (2018) 24 Cal. App. 5th
537, 549 [“We may affirm on any basis stated in the demurrer,
regardless of the ground on which the trial court based its
ruling”].)




                                13
       TriCoast has not met its burden. It “identifies no
determinable legal standard proscribing” (Nelson v. Tucker Ellis,
LLP (2020) 48 Cal. App. 5th 827, 842) defendants’ alleged
interference with prospective economic advantage other than
defendants’ alleged interference with contractual relations and,
thus, fails to demonstrate how it can cure the pleading
deficiencies. There is no basis to find an abuse of discretion.
II. Continuance of Hearing
       TriCoast next argues that the trial court erred by not
continuing, pursuant to section 437c, subdivision (h), the hearing
on defendants’ motion for summary judgment/adjudication.
       A. Standard of review
       We review a trial court’s decision regarding a continuance
under section 437c, subdivision (h), for an abuse of discretion.
(Knapp v. Doherty (2004) 123 Cal. App. 4th 76, 100.) “Although
precise definition is difficult, it is generally accepted that the
appropriate test of abuse of discretion is whether or not the trial
court exceeded the bounds of reason, all of the circumstances
before it being considered.” (In re Marriage of Connolly (1979)
23 Cal. 3d 590, 598 (Connolly).)
       B. Relevant law
       Section 437c, subdivision (h), provides: “If it appears from
the affidavits submitted in opposition to a motion for summary
judgment or summary adjudication, or both, that facts essential
to justify opposition may exist but cannot, for reasons stated, be
presented, the court shall deny the motion, order a continuance to
permit affidavits to be obtained or discovery to be had, or make
any other order as may be just. The application to continue the
motion to obtain necessary discovery may also be made by




                                14
ex parte motion at any time on or before the date the opposition
response to the motion is due.”
       The declarations of the party seeking the continuance must
show: “‘(1) “Facts establishing a likelihood that controverting
evidence may exist and why the information sought is essential
to opposing the motion”; (2) “The specific reasons why such
evidence cannot be presented at the present time”; (3) “An
estimate of the time necessary to obtain such evidence”; and
(4) “The specific steps or procedures the opposing party intends to
utilize to obtain such evidence.”’” (501 East 51st Street, Etc. v.
Kookmin Best Ins. Co., Ltd. (2020) 47 Cal. App. 5th 924, 939 (501
East 51st Street).)
       “When a party makes a good faith showing by affidavit
demonstrating that a continuance is necessary to obtain essential
facts to oppose a motion for summary judgment, the trial court
must grant the continuance request.” (Park v. First American
Title Co. (2011) 201 Cal. App. 4th 1418, 1428.) Otherwise, the
court may, but is not required, “to grant a continuance under its
broad discretionary power.” (Johnson v. Alameda County
Medical Center (2012) 205 Cal. App. 4th 521, 533 (Johnson).)
       C. Analysis
       TriCoast never requested a continuance of the hearing on
the motion for summary judgment/adjudication. Accordingly, the
trial court did not err in not ordering one. (See Farmer Bros. Co.
v. Franchise Tax Bd. (2003) 108 Cal. App. 4th 976, 993 [“A party
on appeal cannot successfully complain because the trial court
failed to do something which it was not asked to do”].)
       TriCoast nevertheless contends that the trial court was
required to continue the hearing based on the declaration
submitted by TriCoast’s counsel in support of its opposition to the




                                15
motion for summary judgment/adjudication because the
declaration “referenc[ed]” facts and evidence “that existed but
[were] not presented.” The argument is meritless. The
declaration of TriCoast’s counsel did not state any reason why
facts essential to justify the opposition were not presented, as
required for mandatory relief under section 437c, subdivision (h).
(501 East 51st Street, supra, 47 Cal.App.5th at p. 939.)
        In the alternative, TriCoast argues that even if it did not
submit an affidavit in compliance with section 437c,
subdivision (h), the trial court should have continued the hearing
“under its broad discretionary power.” This argument is
incongruous. (Agricultural Labor Relations Bd. v. Laflin &
Laflin (1979) 89 Cal. App. 3d 651, 666, fn. 16 [“It would be both
inappropriate and futile for us to attempt to review for abuse a
discretion the court was never requested to exercise and did not
purport to exercise”].) It has also been forfeited. (In re A.B.
(2014) 225 Cal. App. 4th 1358, 1366 [“Because [the appellant’s]
counsel never requested a continuance . . . , we consider the
argument forfeited”].) Even putting those issues aside, the
argument lacks merit.
        Pursuant to the California Rules of Court, “[t]he electronic
filer is responsible for verifying that the court received and filed
any document that the electronic filer submitted to the court
electronically.” (Cal. Rules of Court, rule 2.259(a)(4).) “In the
absence of the court’s confirmation of receipt and filing, there is
no presumption that the court received and filed the document.”
(Ibid.) Accordingly, the responsibility for verifying that the
exhibits in support of its opposition to defendants’ motion for
summary judgment/adjudication were properly filed—and thus
before the trial court—fell squarely, and exclusively, on TriCoast.




                                 16
TriCoast also failed to submit the required printed courtesy
copies of its opposition papers, including its exhibits, in violation
of a general order of the Los Angeles County Superior Court.
       Under these circumstances, the trial court did not err in
failing to continue the hearing on the motion for summary
judgment/adjudication.
III. Relief from the Order Granting Summary Judgment
       TriCoast moved for reconsideration under section 1008 of
the order granting summary judgment and, in the alternative,
argued that the order should be set aside under the discretionary
relief provision of section 473, subdivision (b). On appeal,
TriCoast does not assert that the trial court erred by denying its
request for reconsideration or by denying discretionary relief to
set aside the order granting summary judgment.8 Rather, it
contends that it was entitled to mandatory relief under section
473, subdivision (b). TriCoast argues: “There is great liberality
in granting relief from an attorney’s mistake, inadvertence,
surprise or excusable neglect. Indeed, such relief is mandatory
under . . . [s]ection 473(b)[.]”
       A. Relevant law and standard of review
       “When lawyers make mistakes,” section 473, subdivision
(b), provides both a discretionary and a mandatory form of relief.
(Shayan v. Spine Care & Orthopedic Physicians (2020)
44 Cal. App. 5th 167, 170 (Shayan).) As set forth above, only the
mandatory relief aspect of this statute is at issue.


8      Any challenge to these aspects of the ruling has been
forfeited. (See Tiernan v. Trustees of Cal. State University &
Colleges (1982) 33 Cal. 3d 211, 216, fn. 4 [“Plaintiff has not raised
this issue on appeal . . . , and it may therefore be deemed
waived”].)




                                 17
      Under the mandatory relief provision, a trial court is
required to vacate a default, default judgment, or dismissal if,
among other procedural requirements, an attorney files a “sworn
affidavit attesting to his or her mistake, inadvertence, surprise,
or neglect” that resulted in the default, default judgment, or
dismissal, “unless the court finds that the default or dismissal
was not in fact caused by the attorney’s mistake, inadvertence,
surprise, or neglect.” (§ 473, subd. (b).) Only a narrow category
of orders is covered by the mandatory relief provision—“defaults,
default judgments, and dismissals.” (Shayan, supra,
44 Cal.App.5th at p. 170.)9
      “‘[I]f the prerequisites for the application of the mandatory
provision of section 473, subdivision (b) exist, the trial court does
not have discretion to refuse relief.’ [Citation.] Thus, to the
extent that the applicability of the mandatory relief provision
does not turn on disputed facts, but rather, presents a pure
question of law, it is subject to de novo review.” (Carmel, Ltd. v.
Tavoussi (2009) 175 Cal. App. 4th 393, 399.)
      B. Analysis
      TriCoast’s argument is deficient in several respects.
      As a threshold matter, TriCoast failed to argue in the trial
court that it was entitled to mandatory relief under section 473,
subdivision (b), thus forfeiting the argument on appeal. (In re
Marriage of Eben-King & King (2000) 80 Cal. App. 4th 92, 117.)
      Forfeiture aside, TriCoast’s argument lacks merit. Because
TriCoast did not seek relief from a default, default judgment, or


9     The discretionary relief provision is applicable to a broader
range of orders. (Martin Potts & Associates, Inc. v. Corsair, LLC
(2016) 244 Cal. App. 4th 432, 438.)




                                 18
dismissal within the meaning of section 473, subdivision (b), the
mandatory relief provision was inapplicable. (English v. IKON
Business Solutions, Inc. (2001) 94 Cal. App. 4th 130, 133 (English)
[“the mandatory provision of section 473(b) does not apply to
summary judgments because a summary judgment is neither a
‘default,’ nor a ‘default judgment,’ nor a ‘dismissal’ within the
meaning of section 473(b)”].)
       Urging us to reverse, TriCoast directs us to Avila v. Chua
(1997) 57 Cal. App. 4th 860 (Avila), which concluded that the
mandatory relief provision in section 473, subdivision (b), applied
to a dismissal following a grant of summary judgment because
the dismissal was “directly analogous to a default judgment: Due
to counsel’s late filing of crucial documents, the court decided the
matter on the other parties’ pleadings.” (Avila, supra, at p. 868.)
Numerous appellate courts—constituting the weight of
authority—have disagreed with Avila and, instead, followed the
holding of English, supra, 94 Cal.App.4th at pages 142–149.
(E.g., The Urban Wildlands Group, Inc. v. City of Los Angeles
(2017) 10 Cal. App. 5th 993, 998–1001; Las Vegas Land &
Development Co., LLC v. Wilkie Way, LLC (2013) 219 Cal. App. 4th
1086, 1090–1092; Henderson v. Pacific Gas & Electric Co. (2010)
187 Cal. App. 4th 215, 226–228; Huh v. Wang (2007) 158
Cal. App. 4th 1406, 1415–1418; Prieto v. Loyola Marymount
University (2005) 132 Cal. App. 4th 290, 295–297.) As TriCoast
has not provided us reason to do otherwise, we, too, follow
English and its progeny.
       Finally, for the sake of completeness, we note that even if
TriCoast could establish that the trial court erred in denying
relief under section 473, subdivision (b), it has not demonstrated
prejudice, which is ultimately fatal to its appeal. (In re S.C.,
19
supra, 138 Cal.App.4th at p. 422 [“appellant cannot prevail on a
claim of error if she makes no effort to establish that she was
prejudiced by the alleged error”].) In seeking reversal, TriCoast
“bears the duty of spelling out in [its] brief exactly how the error
caused a miscarriage of justice.” (Paterno v. State of California
(1999) 74 Cal. App. 4th 68, 106 (Paterno).) To do so here, TriCoast
was required to show that, had the trial court set aside the order
granting summary judgment and reevaluated defendants’ motion
for summary judgment/adjudication, the exhibits that TriCoast
had previously failed to file would have defeated the motion.10
      TriCoast has not made a sufficient showing. TriCoast
states, in conclusory fashion, that the exhibits “evidenc[e] several
disputed facts, particularly the disputed fact that . . . Lakeview
received servicing rights on July 16, 2016.”11 But TriCoast has
not presented any argument or authority explaining how those
purportedly disputed facts would have necessarily precluded
summary judgment. We are “not required to examine
undeveloped claims, nor to make arguments for parties.”
(Paterno, supra, 74 Cal.App.4th at p. 106.)




10     As the party moving for summary judgment, defendants
bore an initial burden of production to make a prima facie
showing that there was no triable issue of material fact. (Aguilar
v. Atlantic Richfield Co. (2001) 25 Cal. 4th 826, 850.) TriCoast
does not argue that defendants failed to meet their initial burden.
We treat this as a concession that the burden of production
shifted to TriCoast to make a prima facie showing that a triable
issue of material fact did indeed exist. (Ibid.)
11    Given the context, TriCoast likely meant July 16, 2015.




                                 20
                       DISPOSITION
     The judgment and postjudgment order are affirmed.
Lakeview and Cenlar are entitled to costs on appeal.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                       _____________________, J.
                                       ASHMANN-GERST

We concur:



________________________, P. J.
LUI



________________________, J.
CHAVEZ




                                  21